1(p i^-03
                                 GUSTAVO          L.   MIRELES
                                     TDCJ-ID       #1128895
                                     3001    S.   EMILY   DR.
                                      McCONNELL         UNIT
                                BEEVILLE,         TEXAS   78102

March    14,    2015

Texas Court of Criminal Appeals
Attn;    Abel Acosta,      (Clerk)
P.O.Box    12308
Capitol Station
Austin, Texas. 78711                        ).
        PRO-SE
RE:   Package Containing Application for Writ of Mandamus to
      -be delivered to this Honoable Clerk seprately from this
      letter. Filed same day March 14, 2015. U.S. Postal service

Dear    Clerk:
     Mr. Acosta, if you could would you please be so kind and
when you recive the Application for  writ of mandamus mentioned
above; will you please make a copy and foward the copy to the
Hidalgo County District clerks office for they're filings.
     I do not have any way form or manner to make copies of all
the documentation contained within the application; therefor,
making it impossible to comply with Appelate Rule 52.7.                       (c).
Service of Record on all Parties. It is impossible for me to
issue a certificate of service to the Respondent, without a
form or manner to make copies.
        Please    feel   free   to    call    thelaw      Librarian   technician
Ms. candice moore, so that you can verify that there is no way
to make copies here. Also, as an indigent applicant, 1 have no
economic resources to send to any kind of agency that can make
copies; furthermore, having to jepordice those documents getting
lost.     Unit's # (361) 362-2300.
        So, please Mr. Acosta, make the copies and serve the Hidalgo
County District Clerks office for they're filing requirments. Or
please  call Leonor Matano, (512) 787-1180 Cell phone, to come
by your Office and make the copies or have her pay for the copies
as she has "Power of Attorney''.'
     Please notify me as soon as possible as to what desposition
you have taken with the application. Thank you for your time and
attention to this very important and urgent matter.
Sincerly,


GUSTAVO    L.    MIRELES




                                                                  COURT OF
                                                                             18 EN*

                                                                              m